DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                        MARTIN E. O’BOYLE,
                            Appellee.

                              No. 4D21-2662

                              [July 21, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley C. Zuckerman, Judge; L.T. Case No. 50-2015-MM-
012872-AXXX-SB.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M. Solages-
Jones, Assistant Attorney General, West Palm Beach, for appellant.

  Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.